Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-19-00830-CR

                                 EX PARTE Cedric NEAL

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR180911
                         Honorable Susan Harris, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s pretrial application for writ of habeas corpus is AFFIRMED.

       SIGNED May 6, 2020.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice